DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined in this Non-Final Office Action.
Priority
The present application claims the benefit of U.S. Provisional Patent Application No. 62/741186 filed 10/04/2018.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Objection
The following claims are objected to for minor informalities.  
	Claim 1 recites the term/acronym “EDA” which should be clarified as an “EDA software tool.”   Dependent claims 2-20 should also be corrected accordingly.  Suggested correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 and its dependent claims 2-20 are directed toward a method (process), which all fall within one of the four statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1 is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1.  A method of developing an incubator program, the method comprising: 
(a) establishing an accelerator organization having a tiered membership, including at least tier 1 members and tier 2 members; 
(b) at least one of purchasing and licensing a suite of EDA tools by the organization from EDA tool suppliers; 
(c) charging the tier 1 members a first fee payable to the organization; 
(d) charging the tier 2 members a second fee payable to the organization, the second fee being significantly smaller than the first fee, wherein the tier 2 members obtain full access to the EDA tools; 
(e) developing tier 2 intellectual property rights through the use of the EDA tools by the tier 2 members; 
(f) providing the tier 1 members a first right to offer one of acquiring and licensing a first portion of the tier 2 intellectual property rights from the tier 2 members for a predetermined period of time, and 
(g) requiring that the tier 2 members not offer to assign or license the first portion of tier 2 intellectual property to anyone other than a tier 1 member prior to a tier 1 member's exercise of its first right to offer.

As the underlined claim limitations above demonstrate, independent claim 1 is directed to the abstract idea of establishing an accelerator organization for small businesses and entrepreneurs by charging a tiered membership fee to members for EDA products.  
The Specification emphasizes the commercial aspect of establishing the accelerator organization as “Establishing an accelerator organization (or accelerator program or accelerator) within the incubator program for small businesses and entrepreneurs engaged in the development of IC innovations, an example of which is illustrated in FIG. 2. The Accelerator program having a tiered membership, wherein unique incentives are provided among the tiered members to encourage innovation and accelerate development time to market.” (Specification; [0036]).  Consistent with the Specification, the recited limitations (a)-(g) encompass charging members (tier 1 and tier 2) a membership fee for the use of EDA products and providing licensing offers and agreements, including exclusive licensing legal arrangements between tier 1 and tier 2 members, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since steps (a)-(g) relate to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Dependent claims 2-20 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 9 and 17 include the following [underlined] identified additional elements which do not amount to a practical application:
Claim 1.  A method of developing an incubator program, the method comprising: 
(a) establishing an accelerator organization having a tiered membership, including at least tier 1 members and tier 2 members; 
(b) at least one of purchasing and licensing a suite of EDA tools by the organization from EDA tool suppliers; 
(c) charging the tier 1 members a first fee payable to the organization; 
(d) charging the tier 2 members a second fee payable to the organization, the second fee being significantly smaller than the first fee, wherein the tier 2 members obtain full access to the EDA tools; 
(e) developing tier 2 intellectual property rights through the use of the EDA tools by the tier 2 members; 
(f) providing the tier 1 members a first right to offer one of acquiring and licensing a first portion of the tier 2 intellectual property rights from the tier 2 members for a predetermined period of time, and 
(g) requiring that the tier 2 members not offer to assign or license the first portion of tier 2 intellectual property to anyone other than a tier 1 member prior to a tier 1 member's exercise of its first right to offer.

The underlined additional element of using EDA tools (software product) to develop IP by the tier 2 members merely provide an abstract-idea-based-solution implemented with software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, the claimed step (e) performed merely requires the use of a well-known software product to develop innovative rights. The Specification admits “Electronic Design Automation (EDA) tools, also referred to as electronic computer-aided design (ECAD) tools, are a category of software tools for designing electronic systems such as integrated circuits (IC) and printed circuit boards. (Specification; [0002).  The Specification emphasizes that “Further, there is a need to make these EDA tools more accessible to small companies and entrepreneurs” (Specification; [0006]). Nowhere in the Specification does the Applicant emphasize innovative hardware and/or software elements which provide an actual improvement in computer functionality.  The claimed invention merely uses well-known software products to provide a business paradigm (exclusive licensing rights) conventionally implemented in licensing agreements.  The claims merely involve at a high-level of generality the use of software with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional element recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098.  The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional element of using a software product (EDA tool) merely pertain to using the computer as a tool to perform the recited abstract idea and/or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use (software).  See MPEP 2106.05(f & h). 
Dependent claims 2-20 merely reiterate the same abstract ideas using the same additional element as recited above, without imposing any meaningful limits or any further practical application.
Therefore, the additional element recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional element recited above is insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the EDA tool (software product) is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Dependent claims 2-20 merely reiterate the same abstract ideas using the same additional element as recited above, without imposing any meaningful limits or any further practical application.
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2009/0228387) in view of Robertson (US 20040098391). 
Regarding Claim 1, 
Johnson discloses:
A method of developing an incubator program (Abstract and Figs. 1-6, [0037] system 101 provides an efficient marketplace for auctioning intellectual property to maximize value to inventors, universities, industries and others seeking to commercialize their ideas. System 101 can provide a SILENT auction, where individuals could bid over a period of time to either purchase, license (on a non-exclusive or exclusive basis) or option the IP to allow for a specified period of time (say 60-90 days) to negotiate either a purchase or license deal to the intellectual property) the method comprising: 
establishing an accelerator organization having a tiered membership, including at least tier 1 members and tier 2 members ([0012] Entities A include potential IP asset creators and/or IP asset transferors, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups. Entities B include potential IP asset purchasers and/or licensors, IP asset users, IP asset traders and/or IP asset speculators, such as, for example, individual investors, venture capital groups, companies, universities, investment bankers, and intellectual property traders. It should be understood that the entities A and B include any entity that utilizes the system 101 to create and/or transfer IP assets or use system 101 to purchase IP assets, license IP assets, trade IP assets or speculate in IP assets, also [0036-0038]);
providing the tier 1 members a first right to offer one of acquiring and licensing a first portion of the tier 2 intellectual property rights from the tier 2 members for a predetermined period of time, and requiring that the tier 2 members not offer to assign or license the first portion of tier 2 intellectual property to anyone other than a tier 1 member prior to a tier 1 member's exercise of its first right to offer ([0015] The transfer of any portion of any IP assets between entities A and B can be accomplished electronically via system 101 and in particular via IP market place 209. However, entities A and/or B may agree via system 101 to exclusively negotiate more complex agreements or any other agreements or transactions, [0049] inventors or institutions could list their IP where buyers would have the ability to bid on the purchase, licenses or options on listed IP, [0052-0059] providing licenses with set terms where buyers could click through to "set terms"--which can depend on a sliding scale of revenue, and buyers can pay a license fee, and click an option to a set of terms for an exclusive license, also [0037]).
Although Johnson discloses the limitations above, it does not explicitly specify, yet Robertson teaches:
at least one of purchasing and licensing a suite of EDA tools by the organization from EDA tool suppliers, charging the tier 1 members a first fee payable to the organization, charging the tier 2 members a second fee payable to the organization, the second fee being significantly smaller than the first fee, wherein the tier 2 members obtain full access to the EDA tools ([0020] a portal site acts as a server in the context of an n-tier client/server network, and connects users/members, electronic designers, design teams and service providers through a single portal site. Examples of tools and services accessible to users through the portal site include electronic design automation (EDA) software tools.  The portal site may facilitate purchase, lease or other acquisition of the tools and services offered through it, [0036] The supplier 106 of design automation services may offer the design automation tools on a license, see also [0094-0099]), 
Examiner Note:  Designing a different fee (lower or higher) for different users of the EDA tool/product does not implicitly or explicitly alter the use of the fee since it is merely a design choice to charge a range of fees (lower or higher fees) for a product or service, in this case for the purchase/licensing of the EDA software tool utility, thus the first and second fees being higher or lower is a nonfunctional/design choice and not given patentable weight.   Furthermore, it has been held that wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
developing tier 2 intellectual property rights through the use of the EDA tools by the tier 2 members ([0123] a user may license an IP core from an IP core supplier 208 using the features of the portal site 204, request expert assistance from a design expert 203 (located and contacted through the portal site 204) for integrating the licensed IP core into a larger design, simulate the overall design (including the licensed IP core) using software obtained through the portal site 204 from an EDA tool supplier 210, and run the simulation on a computer farm 205 also made available through the portal site 204).

	Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify Robertson to incorporate the features as taught by Robertson, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

	

Regarding Claim 2. The method of claim 1, comprising: requiring the tier 2 members to one of assign, license, and provide revenue generated from, a second portion of the tier 2 intellectual property rights to the organization for the use of the EDA tools at the second fee (Robertson; [0020] a portal site acts as a server in the context of an n-tier client/server network, and connects users/members, electronic designers, design teams and service providers through a single portal site. Examples of tools and services accessible to users through the portal site include electronic design automation (EDA) software tools.  The portal site may facilitate purchase, lease or other acquisition of the tools and services offered through it, [0036] The supplier 106 of design automation services may offer the design automation tools on a license, see also [0094-0099]).

Regarding Claim 3. The method of claim 1, wherein the second fee is at no cost to the tier 2 members (Robertson; [0020] and Examiner note: The type of fee or the fee being charged at no cost is nonfunctional descriptive language that does not alter implicitly or explicitly the functionality of the patentable scope of the invention). 

Regarding Claim 4. The method of claim 1, comprising: providing full access to the EDA tools by the tier 1 members for payment of the first fee to the organization (Robertson; [0020] and Examiner note: The type of fee or the fee being charged at no cost is nonfunctional descriptive language that does not alter implicitly or explicitly the functionality of the patentable scope of the invention).

Regarding Claim 5. The method of claim 1, wherein the tier 2 members include at least one of a small business, an entrepreneur, a college faculty and a graduate student ([0012] Entities A include potential IP asset creators and/or IP asset transferors, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups.  Examiner note: the type of member being labeled a business or student does not implicitly or explicitly alter the patentable scope and functionality).

Regarding Claim 6. The method of claim 1, wherein the tier 1 members include at least one of a large business, a university and an EDA tool company ((0012] Entities A include potential IP asset creators and/or IP asset transferors, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups.  Examiner note: the type of member being labeled a large business or university does not implicitly or explicitly alter the patentable scope and functionality).

Regarding Claim 7. The method of claim 1, wherein developing of tier 2 intellectual property rights includes filing of a patent application ([0016] utility patent application and development system 305, [0020] IP assets include patent applications, [0048] [0048] b. providing web-interfaces for inventors to file provisional or utility patent applications).

Regarding Claim 8. The method of claim 1, wherein the predetermined period of time begins upon the date a tier 2 member initiates membership in the organization and ends a certain fixed time period after the date the tier 2 member terminates membership in the organization ([0037] Providing the option the IP to allow for a specified period of time (say 60-90 days) to negotiate either a purchase or license deal to the intellectual property).

Regarding Claim 9. The method of claim 1, comprising providing, by the organization, support services to the tier 2 members to assist in developing the tier 2 intellectual property rights ([0046-0048] Features of system 101 include assigning a value to the technology and/or the IP, providing web-interfaces for user and inventors to file provisional or utility patent applications).

Regarding Claim 10. The method of claim 9, wherein the support services include at least one of technical consulting services, legal services, educational services and financial services ([0014-0016]  FIG. 1 further shows IP firms A and IP firms B, which represent IP firms accessible from system 101 and capable of assisting entities A or B at any point during the transaction or process. IP firms A and B may pay an advertising fee to advertise on system's 101 website).

Regarding Claim 11. The method of claim 1 comprising establishing the organization such that it includes academic partners, the academic partners providing academic services to the members of the organization ([0012] Entities A include potential IP asset creators and/or IP asset transferors, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups.  Examiner Note: The type of partners being labeled as academic is nonfunctional descriptive language and fails to implicitly or explicitly alter the patentable scope and functionality of the invention).

Regarding Claim 12. The method of claim 11, wherein: students and faculty of the academic partners would be able to join the organization as tier 2 members at no cost; and the academic partners would design elective courses to support the development of new innovations through the use of the organizations EDA tools ([0123] and  Examiner Note: The intended use/intended result of optionally having students and faculty of the academic partners that would be able to join the organization as tier 2 members at no cost and the academic partners would design elective courses to support the development of new innovations through the use of the organizations EDA tools fails to implicitly or explicitly alter the patentable scope and functionality of the invention).

Regarding Claim 13. The method of claim 12, wherein the elective courses focus on integrated circuit (IC) design, and wherein the students and faculty of the academic partners gain experience in such integrated circuit design through the use of the EDA tools available to them as tier 2 members of the organization ([0123] and  Examiner Note: The intended use/intended result elective courses that focus on IC design and the students and faculty gaining experience through the use of known EDA tools fails to implicitly or explicitly alter the patentable scope and functionality of the invention).


Regarding Claim 14. The method of claim 13 comprising establishing the organization such that it includes technical partners, the technical partners providing technical services to the members of the organization ([0012] Entities A include potential IP asset creators and/or IP asset transferors, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups.  Examiner Note: The type of partners being labeled as technical is nonfunctional descriptive language and fails to implicitly or explicitly alter the patentable scope and functionality of the invention).

Regarding Claim 15. The method of claim 14, wherein the technical partners include the EDA tool suppliers, and wherein the technical services include the EDA tool suppliers working with the academic partners to design the elective courses such that they focus on IC design through the use of the EDA tools provided by the EDA tool suppliers ([0123] an EDA tool supplier 210, Examiner Note: The intended use/intended result of working with the academic partners to design the elective courses such that they focus on IC design through the use of the EDA tools provided by the EDA tool suppliers fails to implicitly or explicitly alter the patentable scope and functionality of the invention).

Regarding Claim 16. The method of claim 15 comprising providing funding by at least one of the partners to the organization to fund a research project by the members in a certain topic that the at least one of the partners is interested in ([0062] System 101 can serve many purposes for individual inventors, universities, or businesses (for simplicity, all inventor constituents may be designated e-inventor herein), aside from linking inventors to businesses for licensing, [0068-76], [0016] Users A are provided invention and prompts a list of technology areas with descriptions and prompts user to select and/or rank the most relevant technology areas or groups of technology areas for the invention).

Regarding Claim 17. The method of claim 16 wherein the at least one of the partners is a plurality of academic partners and technical partners ([0012] FIG. 1 shows a system 101, according to an embodiment of the present Invention. Entities A include potential IP asset creators and/or IP asset transferors, such as, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups).

Regarding Claim 18. The method of claim 17 wherein the academic partners include at least one of a community college and a high school ([0012] FIG. 1 shows a system 101, according to an embodiment of the present Invention. Entities A include potential IP asset creators and/or IP asset transferors, such as, for example, individuals, universities, companies, research institutions, venture capital groups and investment banking groups, Examiner note: the type of partner is non-functional descriptive and fails to implicitly or explicitly alter the functionality of the invention).

Regarding Claim 19. The method of claim 18, wherein at least one of the elective courses are designed for students of the at least one of a community college and a high school ([0123] and Examiner note: the type of course designed is intended result type language and non-functional descriptive language and fails to implicitly or explicitly alter the functionality of the invention).

Regarding Claim 20. The method of claim 19, wherein the at least one of a community college and a high school is a plurality of community colleges and high schools within a single state (Examiner note: the location of the college  is non-functional descriptive language and fails to implicitly or explicitly alter the functionality of the invention, furthermore, duplicating multiple entities, or a plurality of universities or high schools as disclosed in MPEP 2144.04 is directed to various common practices which has been considered routine expedients that support an obviousness rationale, including making integral, making separable, duplication of components, and resizing, or rearrangement of components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
US 2017/0262807.
US 2001/0047276.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's Part-Time work schedule and general availability is typically 9:00 AM - 4:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629